DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 9 and 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 8 recites the limitation "the ceramic coating film" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, “the ceramic 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Belway et al. (US 2015/0352630 A1), hereinafter Belway.

Regarding claim 1, Belway teaches a face coat (coating film) of calcium monoaluminate (contains Al2O3), calcium dialuminate (contains Al2O3), mayenite and silicon carbide (collectively ceramics) with the bulk of a mold behind it, comprising calcium monoaluminate, calcium dealuminate, mayenite, silicon carbide and alumina (a ceramic substrate) ([0094]), where the facecoat is between the bulk of the mold and an interior surface of the mold open to a mold cavity ([0009]; i.e. on a surface of the bulk of the mold, which is the substrate), with a calcium oxide concentration of greater than about 10% to less than about 50 % by weight of the calcium aluminate cement (i.e. only contains alumina and calcium oxide) ([0089]; which calculates to. 0.11-1 weight ratio of CaO to Al2O3). The compositional proportions disclosed by Belway overlap applicants’ claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Belway, including those proportions, which satisfy the presently claimed compositional requirements.
Regarding “thermal spray ceramic coating film”, this is interpreted to mean that the coating film has been applied by a thermal spray.  Application of the coating by a thermal spray is considered product-by process language. Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  

Regarding claims 2-4, Belway teaches each limitation of claim 1, as discussed above, and further teaches a calcium oxide concentration of greater than about 10% to less than about 50 % by weight of the calcium aluminate cement (i.e. only contains alumina and calcium oxide) ([0089]; which calculates to. 0.11-1 weight ratio of CaO to Al2O3). The compositional proportions disclosed by Belway overlap applicants’ claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Belway, including those proportions, which satisfy the presently claimed compositional requirements.

Regarding claims 6 and 7, Belway teaches each limitation of claim 1, as discussed above, Belway does not specifically teach wherein the thermal spray ceramic coating film is a plasma spray or high velocity oxy-fuel spray coating film.  Application of the coating by a thermal spray is considered product-by process language. Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  Therefore, absent evidence of criticality regarding the presently claimed process and given that the coating of Belway meets the requirements of the claimed composition, the coating of Belway 

Regarding claim 8, Belway teaches each limitation of claim 1, as discussed above, and Belway further teaches the facecoat is about 10 microns to about 500 microns thick ([0010]), where a face coat (coating film) is of calcium monoaluminate (contains Al2O3), calcium dialuminate (contains Al2O3), mayenite and silicon carbide (collectively ceramics) with the bulk of a mold behind it, comprising calcium monoaluminate, calcium dealuminate, mayenite, silicon carbide and alumina (a ceramic substrate) ([0094]). The thicknesses disclosed by Belway overlap applicants’ claimed thickness range and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the thicknesses disclosed by Belway, including those thicknesses, which satisfy the presently claimed thickness range.

Regarding claim 9, Belway teaches each limitation of claim 1, as discussed above, and Belway further teaches the mold contains aluminosilicates and calcium aluminosilicates ([0135]) and the bulk of a mold behind it, comprising calcium monoaluminate, calcium dealuminate, mayenite, silicon carbide and alumina (a ceramic substrate) ([0094]), and the silicon carbide is present at about 10 to about 50 weight% of the mold ([0016]), where the alumina is sintered during high temperature firing ([0117]).  Regarding “mainly” this is subject to a broad reasonable interpretation and as the math results in 50-90% of the mold being calcium monoaluminate, calcium dealuminate, mayenite and alumina (all alumina containing), when the remaining 10-50% is silicon carbide ([0016]), this overlaps “mainly”, which therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the composition disclosed by Belway, bricks are fired ceramics) and “bricks” maybe of any shape, when broadly interpreted, the fired ceramic mold taught by Belway meets the limitation of “brick” as required in claim 9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Belway as applied to claims 1-4 and 6-9 above, and further in view of Brown et al. (US 3422880 A), hereinafter Brown.

Regarding claim 10, Belway teaches each limitation of claim 1, as discussed above.  Belway does not specifically teach a metal member made of steel or Mo material.
Brown, in the similar field of endeavor, molds for casting reactive metals, including titanium (Col. 1 Lns. 13-20) teaches the shell mold of at least 50% of particles of molybdenum that is coated with a metal oxide (Col. 2 Lns. 25-44).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Belway to incorporate shell mold of at least 50% of particles of molybdenum that is coated with a metal oxide taught by Brown for the production of the mold.  The motivation for doing so would have been to use metal with high melting point, very low vapor pressure, lack of normal tendency to form casting-damaging intermetallic compounds with the casting metal and thereby cast reactive metals (Col. 5 Lns. 31-40)

Allowable Subject Matter
Claims 5 and 11-14 are objected to
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record to the instantly claimed ceramic-coating film-provided member is . Belway teaches a face coat (coating film) of calcium monoaluminate (contains Al2O3), calcium dialuminate (contains Al2O3), mayenite and silicon carbide (collectively ceramics) with the bulk of a mold behind it, comprising calcium monoaluminate, calcium dealuminate, mayenite, silicon carbide and alumina (a ceramic substrate) ([0094]), where the facecoat is between the bulk of the mold and an interior surface of the mold open to a mold cavity ([0009]; i.e. on a surface of the bulk of the mold, which is the substrate), with a calcium oxide concentration of greater than about 10% to less than about 50 % by weight of the calcium aluminate cement (i.e. only contains alumina and calcium oxide) ([0089]; i.e. 0.11-1 weight ratio of CaO to Al2O3). The compositional proportions disclosed by Belway overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Belway, including those proportions, which satisfy the presently claimed compositional requirements.
Regarding “thermal spray ceramic coating film”, this is interpreted to mean that the coating film has been applied by a thermal spray.  Application of the coating by a thermal spray is considered product-by process language. Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  As Belway teaches a coating meeting the composition requirements, the product of applicant is considered obvious as substantially similar to the product of Belway.  
Belway does not teach or suggest, alone or in combination with the prior art, wherein Al2O3 is white alumina; nor the ceramic coating film-provided member used for a glass 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        

/Adam Krupicka/Primary Examiner, Art Unit 1784